982 A.2d 453 (2009)
200 N.J. 427
In the Matter of Michael P. MURPHY, Jr., an Attorney at Law.
A-10/11 September Term 2008
Supreme Court of New Jersey.
November 13, 2009.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 09-011, concluding that as a matter of reciprocal discipline pursuant to Rule 1:20-14(a)(E), MICHAEL P. MURPHY JR., of PHILADELPHIA, PENNSYLVANIA, who was admitted to the bar of this State in 2004, should be disciplined based on discipline imposed in the Commonwealth of Pennsylvania for conduct that in New Jersey constitutes a violation of RPC 8.4(b) (commission of a criminal act that reflects adversely on the lawyer's honesty, trustworthiness, or fitness as a lawyer);
And the Supreme Court of Pennsylvania having stayed in its entirety the six-month term of suspension ordered on September 8, 2008, and having ordered respondent to complete a four-year period of probation and to comply with certain conditions;
And the Disciplinary Review Board having concluded that respondent should be required to comply with the conditions imposed on him by the Supreme Court of Pennsylvania and submit proof to the Office of Attorney Ethics of his continued compliance with the conditions for the duration required by the Supreme Court of Pennsylvania;
And MICHAEL P. MURPHY, JR., having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And the Court having determined from its review of the matter that a six-month suspension from the practice of law retroactive to the date of discipline in the Commonwealth of Pennsylvania is the appropriate quantum of discipline for respondent's unethical conduct, and the term of suspension should be suspended, *454 and that respondent should comply with the Pennsylvania conditions;
And good cause appearing;
It is ORDERED that MICHAEL P, MURPHY, JR., is hereby suspended from the practice of law for a period of six months, retroactive to September 22, 2008; and it is further
ORDERED that the term of suspension is hereby suspended, and respondent shall submit to the Office of Attorney Ethics proof that he is in compliance with the conditions imposed by the Supreme Court of Pennsylvania for duration of time required by that court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.